Citation Nr: 1118300	
Decision Date: 05/12/11    Archive Date: 05/17/11

DOCKET NO.  09-43 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing loss.

2.  Entitlement to an initial rating in excess of 10 percent for left hip strain.  

3.  Entitlement to service connection for a thoracolumbar spine disorder.

4.  Entitlement to service connection for a cervical spine disorder.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

N. Snyder, Counsel

INTRODUCTION

The Veteran had active service from March 1964 to March 1968.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of November 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The issues of an increased initial rating for left hip strain and service connection for thoracolumbar and cervical spine disorders are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's hearing acuity is never worse than level II in the right or left ear.  


CONCLUSION OF LAW

The criteria for a compensable rating for hearing loss have not been met. 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Substantially compliant notice was sent in May 2008 and February 2009 letters, and the claim was readjudicated in an October 2009 statement of the case.  Mayfield, 444 F.3d at 1333.  VA has also obtained service treatment records, assisted the appellant in obtaining evidence, and afforded the appellant the opportunity to give testimony before the Board.  An examination was provided which is adequate for rating purposes:  the examiner elicited a medical history from the Veteran, described the functional effects caused by the hearing disability, and conducted all appropriate testing, and the Veteran has not contended that the examination is inadequate or that his condition has changed (i.e. worsened) since that time.  The Board acknowledges that the examiner did not review the claims file.  However, the examiner did elicit a medical history from the Veteran, which was consistent with that contained in the claims folder; hence, consideration of the current disability status was made in view of the Veteran's medical history, as required by 38 C.F.R. §§ 4.1 and 4.2.  As this matter is a claim of increase rather than of service connection, and as the Veteran provided a medical history which was an adequate substitute for a review of the medical record, the Board finds that the examination was adequate for rating purposes.  The Board further acknowledges that the evidence indicates that the Veteran is receiving Social Security Administration (SSA) disability benefits and that it is unclear whether all available SSA records have been associated with the claims file.  No prejudice results from the potential absence of any records, however, as the Veteran has not alleged that the records are relevant, and the evidence already associated with the file suggests that the Veteran is in receipt of SSA benefits for a condition unrelated to the matter at hand.  See Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  Based on the foregoing, any error in not obtaining SSA records is harmless.  Thus, the Board finds all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file and the Veteran has not contended otherwise.   

VA has substantially complied with the notice and assistance requirements, and the appellant is not prejudiced by a decision on the claim at this time.  

Hearing Loss

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  38 C.F.R. § 4.14.  While the veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Evaluations of bilateral defective hearing range from noncompensable to 100 percent and are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To evaluate the degree of disability from service-connected hearing loss, the Rating Schedule establishes eleven hearing acuity levels, ranging from numeric level I for essentially normal acuity to numeric level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.86.  Application of these tables is mechanical; there is no discretion.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

During a VA audiological evaluation conducted in June and July 2008, the Veteran reported difficult hearing speech, particularly when he was with groups or in a noisy location, and he indicated that his hearing loss caused him to feel frustrated when talking to others and that it resulted in moderately severe problems in his life.  

On audiological testing, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
50
55
60
LEFT
40
45
50
60
65

The average pure tone threshold was 50 for the right ear and 55 for the left ear.  Speech audiometry revealed speech recognition ability of 84 percent in each ear.  The examiner estimated that the Veteran had moderate bilateral hearing loss.  The VA audiometric findings reflect level II hearing acuity in the right ear and level II hearing acuity in the left ear under Table VI.  These designations in combination correspond to a noncompensable rating.  See 38 C.F.R. § 4.85, Table VII.

In this case, the clinical findings do not demonstrate that the Veteran meets the criteria for a compensable rating under Diagnostic Code 6100.  Consequently, the Veteran's claim is denied.

Extraschedular Evaluation

The Veteran has stated that his hearing loss impedes his ability to communicate and to function.  The Veteran's complaints related to hearing loss are considered under the appropriate diagnostic codes.  His hearing loss is manifested by difficulty hearing speech and the VA examinations included the examiners' observation that the functional impact of the Veteran's hearing disability was moderate to severe and included difficulty hearing speech, particularly when in groups or noise places.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The rating criteria contemplate speech reception thresholds and ability to hear spoken words on Maryland CNC testing and further contemplate exceptional patterns of hearing impairment.  Hence, the rating criteria contemplate the Veteran's symptomatology.  Referral for consideration of an extraschedular rating is therefore not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008). 


ORDER

A compensable rating for bilateral hearing loss is denied.  


REMAND

The record indicates that the Veteran is in receipt of SSA disability benefits for his back, neck, and hip.  See, e.g., September 2007 statement.  As these records are potentially relevant to the matter at hand, they should be requested and, if available, associated with the claims file.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

In June 2008, the Veteran submitted a VA Form 4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs) pertaining to private treatment provided by Dr. J. W. for the back and hip disorders.  It does not appear that the associated records have been requested or associated with the file.  These must be requested.

Additionally, because the matter is already being remanded, another VA examination should be conducted to determine the current status of the left hip disability.  See Littke v. Derwinski, 1 Vet. App. 90 (1990).  The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for VA examination without good cause will include denial of the claim.  38 C.F.R. § 3.655.  

Finally, in light of the evidence of a current lumbar spine disorder and the October 2007 VA examiner's determination that the Veteran's low back pain was secondary to the service-connected status-post tibia/fibula fracture (which appears based in part on the Veteran's history that a private physician had provided such a link), a VA examination should be conducted and an opinion obtained to determine whether the Veteran's low back disorder was caused or aggravated by a service-connected disability.  See 38 U.S.C.A. § 5103A(d).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's SSA records, including all medical records which formed the basis of any decision rendered.  Efforts to obtain these records should be documented, and any evidence received in response to this request should be associated with the claims folder.  

2.  Obtain any outstanding VA treatment records.  

3.  Ask the Veteran to identify all non-VA medical care providers who provided evaluation or treatment for his service-connected left hip disability and his reported cervical and lumbar spine disorders.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  In that regard, ask the Veteran to submit another VA Form 4142 for the records associated with his treatment by Dr. W. as reported in the June 2008 VA Form 4142.  If any records are not available, so inform the Veteran. 

4.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the current extent and severity of the left hip disability.  All testing deemed necessary by the examiner should be performed and the results reported in detail.  The claims folder must be available for review by the examiner in conjunction with the examination.

5.  Then, schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of the low back disorder.  All testing deemed necessary by the examiner should be performed and the results reported in detail.  The claims folder must be available for review by the examiner in conjunction with the examination.  The examiner should state whether it is at least as likely as not that the Veteran's low back disorder onset in service, is causally related to service, or was caused or aggravated by a service-connected disability.  A rationale for any opinion expressed is requested.  

Based on the examination and review of the record, the examiner should address the following:  

(a) Is it at least as likely as not (50 percent or higher degree of probability) that any current low back disorder was incurred in or aggravated by service?

(b) Is it at least as likely as not (50 percent or higher degree of probability) that any current low back disorder was caused by his service-connected disabilities, which include residuals, medial malleolus fracture, left tibia with distal shaft fibula fracture with left fibula osteomyelitis?

(c) Is it at least as likely as not that the Veteran's service-connected disabilities, which include residuals, medial malleolus fracture, left tibia with distal shaft fibula fracture with left fibula osteomyelitis aggravated any current low back disorder?

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of low back present (i.e., a baseline) before the onset of the aggravation. 

6.  Thereafter, readjudicate the appellant's claims.  If the benefits sought on appeal remain denied, the appellant should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


